Citation Nr: 0929621	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  03-19 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1958 to 
October 1965.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the Veteran's 
claims of entitlement to service connection for migraine 
headaches, fibromyalgia, and chronic fatigue syndrome.

In May 2005, the Board issued a decision confirming the RO's 
denial of all three claims, and the Veteran appealed to the 
U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In 
March 2006, during the pendency of his appeal to the Court, 
his attorney and VA's Office of General Counsel, representing 
the Secretary of VA, filed a joint motion asking the Court to 
vacate the Board's decision and to remand the claims for 
further development and readjudication in compliance with 
directives specified.  That same month, the Court issued an 
order granting the joint motion for remand and returned the 
case to the Board.

In June 2006, to comply with the Court's order, the Board, in 
turn, remanded the claims to the RO via the Appeals 
Management Center (AMC) to provide additional notice required 
by the Veterans Claims Assistance Act (VCAA) and to obtain 
private treatment records - rather than just a detailed 
treatment summary - from W.F., M.D.  After completing this 
additional development, the AMC issued a supplemental 
statement of the case (SSOC) in May 2008 continuing to deny 
the claims, so they are again before the Board.




FINDINGS OF FACT

1.  The probative evidence of record does not establish the 
Veteran's migraine headaches developed during or as a result 
of his military service or, 
if pre-existing his service, that they were made permanently 
worse by his service.

2.  The record also does not establish that the Veteran's 
fibromyalgia and chronic fatigue syndrome are attributable to 
his military service or to other disability related to his 
service.


CONCLUSIONS OF LAW

1.  The Veteran's migraine headaches were not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).

2.  The Veteran's fibromyalgia also was not incurred or 
aggravated in service and is not proximately due to, the 
result of, or chronically aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2008).

3.  As well, the Veteran's chronic fatigue syndrome was not 
incurred or aggravated in service and is not proximately due 
to, the result of, or chronically aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153; 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the VCAA, 
38 U.S.C.A. § 5100, et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of letters dated 
in December 2002 and July 2006, the RO and AMC advised the 
Veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For 
claims, as here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement 
that VA also request that he submit any evidence in his 
possession that might substantiate his claims.  See 73 FR 
23353 (Apr. 30, 2008).  Consider, as well, that the RO issued 
that December 2002 VCAA notice letter prior to initially 
adjudicating the Veteran's claims in the February 2003 
decision at issue in this appeal, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  

It equally deserves mentioning that the more recent July 2006 
letter also informed the Veteran of the downstream disability 
rating and effective date elements of his claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The 
Board had directed he receive this additional VCAA Dingess 
notice when remanding his claims in June 2006.  And after 
providing that additional VCAA Dingess notice in July 2006, 
the AMC readjudicated his claims in the May 2008 SSOC - 
including considering any additional evidence received in 
response to that additional VCAA Dingess notice, which 
included Dr. W.F.'s treatment records that the Board had 
directed be obtained on remand.  This is important to point 
out because if, as here, the VCAA notice provided prior to 
the initial adjudication of the claims was inadequate or 
incomplete, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claims - such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the Veteran is 
given an opportunity to participate effectively in the 
adjudication of the claims.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In further deserves mentioning in this regard that, in 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information 
was necessary to substantiate his claim had a "natural 
effect" of prejudice, but that deficiencies regarding what 
portions of evidence VA would obtain and what portions the 
Veteran must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, the Veteran, the pleading party, has not alleged any 
prejudicial error in the timing or content of the VCAA notice 
provided (or not provided).  38 C.F.R. § 20.1102.

As for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records (STRs), service personnel 
records, private medical records and VA medical records.  It 
bears repeating that the Board's June 2006 remand, in part, 
was so the AMC could request his treatment records from his 
private physician, Dr. W.F.  This was the reason the Court 
had vacated the Board's prior decision, for failing to obtain 
this doctor's actual treatment records, rather than simply a 
detailed summary of his treatment.  A letter sent on remand 
in June 2007 indicates these treatment records were 
requested, and they were obtained later that same month and, 
as already mentioned, considered in the May 2008 SSOC.  
38 C.F.R. § 3.159(c)(1).  The Veteran more recently indicated 
in his May 2008 response to that SSOC that he had more 
information or evidence to submit in support of his appeal.  
He therefore asked VA to wait an additional 60 days before 
readjudicating his claims, to allow him time to obtain and 
submit this additional evidence.  He acknowledged on the form 
his understanding that, if he did not submit this additional 
evidence within 60 days, his case would be returned to the 
Board for another decision on his appeal.  The AMC and the 
Board waited the required 60 days, but the Veteran did not 
submit any additional evidence as he had indicated he would, 
except for additional argument from his representative in 
August 2008 and July 2009.  The Board is therefore satisfied 
as to substantial compliance with its June 2006 remand 
directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

There are a few additional points worth discussing concerning 
the duty to assist.  A medical examination has not been 
conducted or medical opinion obtained with respect to any of 
the Veteran's three claims.  However, the Board finds that 
the evidence, which reveals that he did not have complaints 
(e.g., relevant symptoms) regarding any of these claimed 
disabilities during service, or relevant diagnoses, and no 
suggestion of a relationship between these conditions and his 
military service, warrants concluding that a remand for 
examinations and/or opinions is not necessary to decide these 
claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As 
the service and post-service medical records provide no basis 
to grant any of these claims, and in fact provide evidence 
against them, the Board has no grounds for obtaining a VA 
examination and medical opinion.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Here, though, simply stated, the standards of 
McLendon are not met with respect to any of the Veteran's 
claims.  In particular, the evidence is deficient regarding 
requirements (2) and (3).



Regarding McLendon requirement (2), although the Veteran is 
competent, even as a layman, to proclaim having experienced 
recurring headaches while in the military and muscle pain 
(i.e., fibromyalgia) and chronic fatigue, he also readily 
admits to not having complained about any of these conditions 
while in service.  And this is borne out by his STRs, which 
make no mention whatsoever of any relevant subjective 
complaints (e.g., notable symptoms) or objective clinical 
findings (e.g., pertinent diagnoses).  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability, including in service, even where not corroborated 
by contemporaneous medical evidence).  So his lay assertions 
of having experienced these conditions while in service, 
although competent, are not credible.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).  Competency must be 
distinguished from weight and credibility, which are 
factual determinations going to the probative value of 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The Board also has considered the Court's decision in Charles 
v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, the 
outcome of the three claims at issue hinges on what occurred, 
or more precisely what did not occur, during the Veteran's 
military service.  In the absence of evidence of a relevant 
in-service disease or injury, referral of this case to obtain 
examinations and/or medical nexus opinions as to the etiology 
of his claimed disabilities would, in essence, place the 
examining physician in the role of fact finder.  This is the 
Board's responsibility.  In other words, any medical opinion 
providing a nexus, i.e., link between any of the Veteran's 
claimed disabilities and his military service necessarily 
would be based solely on his uncorroborated assertions 
regarding what supposedly occurred in service.  VA is not 
obligated to provide an examination or obtain an opinion in 
this circumstance.  See Duenas v. Principi, 18 Vet. App. 512, 
519 (2004).



The Court has held on a number of occasions that a medical 
opinion premised on an unsubstantiated account of a claimant 
is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant that have 
been previously rejected).  That said, other precedent cases 
have cautioned that the Board may not reject a supporting 
medical opinion solely on the rationale that it was based on 
the Veteran's self-reported history (rather than an 
objective, independent review of the evidence in the claims 
file), unless the Board rejects that self-reported history 
that formed the basis of the opinion as, itself, not 
credible.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008); Kowalski v. Nicholson, 19 Vet. App. 171 (2005); and 
Coburn v. Nicholson, 19 Vet. App. 427 (2006).  Here, though, 
there is no supporting medical nexus opinion even relying on 
the Veteran's self-reported history, aside from the fact, as 
mentioned, that the Board is rejecting this self-reported 
history as not credible.  This in turn means that, regarding 
McLendon requirement (3), there is no suggestion in the 
current record, including from a doctor like W.F. that has 
had occasion to evaluate and treat the Veteran over the 
course of the last several years, that any of the disorders 
at issue might relate back to the Veteran's military service.  
So even if, for the sake of argument, the Veteran satisfies 
McLendon requirement (2), he still does not satisfy McLendon 
requirement (3).

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  But referral of the claims herein at hand 
for examinations or obtainment of medical opinions under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2).



II.  Entitlement to Service Connection

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection is established either by showing direct service 
incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).



Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall 
also be service connected on this secondary basis.  See 38 
C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  In order to establish entitlement to 
service connection on this secondary basis, there must be:  
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-
connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. 
West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 
148, 158 (1998).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical causation do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

III.  Migraine Headaches Claim

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there is no valid claim).  Here, the Veteran's VA 
medical records show he has been receiving treatment for 
migraines, so there is no disputing he has this claimed 
condition.  This in turn means the determinative issue is 
whether his migraines are somehow attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



Concerning this, the Veteran asserts that his migraine 
headaches began while he was in service.  See his 
representative's July 2009 statement.  Although as a layman 
the Veteran is competent to comment on symptoms he has 
experienced personally (such as pain in his forehead, 
emanating from behind his eye socket), there still must be 
competent medical evidence supporting his claim by indicating 
a correlation between his headaches and military service.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  See, 
too, Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Veteran's STRs are entirely unremarkable for any relevant 
complaints, treatment, or symptoms relating to headaches - 
including the reports of his June 1958 enlistment examination 
and September 1965 separation examination.  Of particular 
note, clinical evaluations of his head, neck, eyes, and 
vascular system were normal, as was a neurological 
evaluation.  And he expressly denied experiencing headaches.  
Moreover, when completing a medical history questionnaire on 
another occasion during service, in August 1964, he again 
specifically denied experiencing headaches.  He also denied 
experiencing any eye trouble or dizziness (though he now 
claims to have blurred vision and nausea associated with his 
headaches, among other symptoms).  His military service ended 
in October 1965.

And while the post-service medical records provide both a 
diagnosis and history of treatment for migraine headaches, 
these records do not provide the required etiological link 
between the headaches and the Veteran's military service, 
either by causation or indicating the onset of the headaches 
occurred while he was in service, as opposed to, for example, 
at some other point during his lifetime.  Voerth v. West, 13 
Vet. App. 117 (1999).



The Veteran first reported experiencing migraine headaches to 
Dr. S.H., of Physicians East, in April 1989.  The Veteran 
related a 25-year history of headaches, which he said were 
brought on by dust, cheese, bacon, chocolate, wine, and 
tension.  He also stated the headaches occurred on the left 
side of his forehead, behind his left eye, with blurred 
vision, dizziness, and a strange taste or smell.  He went on 
to state they occurred every 5 to 6 weeks and improved with 
sleep.  As well, he related a history of intermittent tension 
headaches in the bilateral temporal region.

A May 1990 treatment record questioned whether the cause of 
the Veteran's headaches was muscular or vascular.  In April 
1991, he related that he had a change in the characteristics 
of his headaches, with increased severity, increased 
frequency, and lasting 16 to 20 hours.  In April 1992, he 
denied missing work due to his headaches, and he stated that 
he did not experience eye symptoms, nausea or vomiting, or 
numbness and tingling with his headaches.  The assessment was 
tension headaches.  But in late 1992, 1993, and 1994, he 
complained of more frequent headaches, behind his left eye in 
the left temporal region, which he said caused nausea and 
vomiting.  And the diagnoses were tension/vascular headaches 
and migraine headaches.

A vascular headache again was the diagnosis in April 1994.  
In July 1994 the Veteran was involved in a motor vehicle 
accident, which increased the severity and frequency of his 
headaches.

In 1996, the Veteran's headaches were improved with 
medication, but he complained of having a few days with a 
lack of energy, malaise, and easy fatigability.  He continued 
to receive treatment for vascular headaches throughout 1999.

At annual physical examinations in April 2001 and April 2002, 
the Veteran was again diagnosed with vascular headaches, 
among other conditions.



Interestingly, though, contemporaneous VA medical records 
dated from October 2001 to November 2002 indicate the Veteran 
had a neurological consultation in December 2001, at which 
time he reported a history of migraine headaches since age 5, 
with diplopia, blurred vision, and dysarthria, progressing to 
a severe left retro-orbital headache, photophobia, nausea, 
and vomiting.  He also reported that brain imaging was 
normal.  Neurological examination was negative for cortical 
abnormalities, etc.  His cranial nerves had sharp fundi 
bilaterally, and his coordination and gait were normal.  The 
diagnostic impression was long history of intractable 
migraine headaches.  A February 2002 record also indicates he 
had a history of migraine headaches, among other conditions.

A January 2003 letter from W.F., M.D., indicates he had 
treated the Veteran since October 1995 for intractable 
migraine headaches, among other conditions such as a complex 
regional pain syndrome involving the neck and right shoulder 
girdle.  Dr. F also stated that, despite an extensive work-
up, no etiology was found for the Veteran's pain, but that 
his treatment had stabilized. Dr. F indicated the Veteran's 
headaches occurred about every 3 days and were disabling, and 
that he had soft tissue pain along with his migraine 
headaches.

Pursuant to the Court order (vacating the Board's prior 
decision), and the Board's June 2006 remand (implementing the 
directives of that Court order), VA was able to additionally 
obtain Dr. F's actual treatment records - not just the 
summary of this treatment discussed in the January 2003 
letter.  And the treatment records bear out all that Dr. F 
mentioned in his summary letter.

So on the one hand, the Veteran has related his migraine 
headaches back to his military service (when he indicated a 
25-year history to Dr. S.H. in April 1989, meaning since 
1964, so while he was in service).  Whereas he at other 
times, notably, during the more recent December 2001 
neurological consultation, has acknowledged having headaches 
much longer - indeed, since a child at age 5, so well before 
he began his military service.



Since, however, there was no notation of headaches during the 
Veteran's June 1958 military entrance examination, it is 
presumed he did not have this condition when entering service 
the following month, in July 1958.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  The presumption of soundness attaches 
where there has been an induction examination during which 
the disability about which the Veteran later complains was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id., at (b)(1).  Further in this regard, 
the Court has held on multiple occasions that lay statements 
by a Veteran concerning a pre-existing condition, alone, are 
insufficient to rebut the presumption of soundness.  See, 
e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) 
(recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome 
the presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a layperson's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a pre-existing condition); see also 
LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.)

The Board also sees there is no competent medical evidence 
suggesting the Veteran's migraine headaches pre-date his 
military service.  See id.

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service beyond its natural progression.  
VAOPGCPREC 3-2003 (July 16, 2003).  The United States Court 
of Appeals for the Federal Circuit has adopted the General 
Counsel's position.  Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).  The claimant is not required to show that 
the disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal 
standard attaches.  This holding replaced the previous 
standard under 38 C.F.R. § 3.304(b), which had required that 
if a condition was not noted at entry but was shown by clear 
and unmistakable evidence to have existed prior to entry, the 
burden then shifted to the claimant to show that the 
condition increased in severity during service.

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence.")  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the non-aggravation result be "undebatable."  Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).

Here, there simply is not the required clear and unmistakable 
evidence to rebut the presumption of soundness at service 
entrance because the only evidence of headaches pre-existing 
the Veteran's military service comes in the way of his 
personal statement to this effect during his December 2001 
neurological evaluation.  And that alone, as mentioned, is 
not enough to rebut this presumption.

But, by the same token, there still has to be probative 
medical or other (i.e., lay) evidence causally relating his 
headaches to his military service or, at the very least, 
indicating he began experiencing them while in service.  And 
although his statement that he has had these headaches since 
his childhood, age 5, is not the type of clear and 
unmistakable evidence needed to rebut the presumption of 
soundness at service entrance, it is nonetheless evidence - 
especially regarding his credibility, to be considered in 
determining whether he instead began experiencing the 
headaches while in service, as he at other times alleged, or 
that they are otherwise attributable to his service.  The 
mere fact that he has waivered on when he began experiencing 
the headaches is reason enough to question his credibility on 
their time of inception as it concerns his military service 
- especially since, as mentioned (and even he now readily 
acknowledges), he did not complain of any headaches while in 
service, much less receive any evaluation, treatment or a 
pertinent diagnosis.  See, e.g., Curry v. Brown, 7 Vet. App. 
59 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the Veteran, long after the 
fact, especially when unsubstantiated); Caluza v. Brown, 7 
Vet. App. 498, 511 (1995) (a showing of interest, bias or 
inconsistent statements can impeach the credibility of a 
witness), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in 
irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (while interest in the outcome of a 
proceeding "may affect the credibility of testimony, it does 
not affect competency to testify").  See also Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating 
the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).  Because he has 
inconsistently asserted that his migraines began either at 5 
years old or during service, the Board finds his statements 
regarding the onset of his migraines - both before and 
during service, are of no probative value.

And absent any supporting lay evidence regarding the onset of 
the headaches, there is no competent medical evidence to 
otherwise attribute the headaches to the Veteran's military 
service.  The first competent medical evidence of record 
regarding his headaches is in his private treatment records 
from Dr. S.H., dated in April 1989, so over 23 years after 
the Veteran's discharge from service.  The Veteran mentioned 
a 25-year history of headaches to Dr. S.H., meaning dating 
back to his military service, but for the reasons already 
discussed, the Board does not find this reported history to 
be credible.  This is especially true since the Veteran did 
not complain of headaches while in service.  Indeed, to the 
contrary, he expressly denied experiencing any headaches on 
more than one occasion when examined in service, including 
during his last two years of service (1964 and 65).  See 
Struck v. Brown, 9 Vet. App. 145 (1996).  And the lapse of 
some two and a half decades between the conclusion of his 
service and the first documented complaint of migraine 
headaches in 1989 provides further probative evidence against 
his claim.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, 
as evidence of whether an injury or a disease was incurred in 
service resulting in any chronic or persistent disability).

And so, the Board finds that the probative evidence of record 
does not establish that the Veteran's migraine headaches date 
back to his military service or are otherwise attributable to 
his military service.  38 C.F.R. § 3.303(d).  And since, for 
the reasons and bases discussed, the preponderance of the 
evidence is against his claim, there is no reasonable doubt 
to resolve in his favor, and his claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV.  Fibromyalgia Claim

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there is no valid claim).  Here, an April 2001 
examination report from a private physician, Dr. S.H., 
provides the required diagnosis of fibromyalgia.  So there is 
no disputing the Veteran has this claimed condition or, at 
the very least, the type of symptoms commonly associated with 
it.  Consequently, the determinative issue is whether this 
condition is somehow attributable to his military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  



Concerning this, the Veteran asserts that his fibromyalgia is 
related to his military service in that it is secondary to 
his migraine headaches.  See his representative's July 2009 
statement.  But the migraine headaches are not a service-
connected disability (for the reasons and bases just 
discussed).  So even if the record supported this assertion 
regarding this etiological relationship between these two 
disorders - the migraine headaches and fibromyalgia - there 
still is no basis for granting service connection for the 
fibromyalgia inasmuch as the claimed underlying precipitant, 
namely, the migraine headaches, have not been causally or 
etiologically related to the Veteran's military service.  38 
C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995); Wallin v. West, 11 Vet. App. 509, 512 
(1998); McQueen v. West, 13 Vet. App. 237 (1999); Velez v. 
West, 11 Vet. App. 148, 158 (1998).  Moreover, lacking the 
necessary medical training and expertise, the Veteran and his 
representative are not competent, themselves, to relate the 
fibromyalgia to the migraine headaches.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Routen v. Brown, 10 Vet. App. 
183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Further concerning the etiology of the fibromyalgia and its 
associated symptoms, an October 1995 letter from Dr. W.F. 
attributes the Veteran's "chronic soft tissue pain syndrome 
involving the neck, right arm and shoulder" to the 
exacerbation of his migraine headaches - which Dr. W.F., in 
turn, attributes to injuries the Veteran sustained in a 1994 
motor vehicle accident.  So, while there is indeed competent 
medical evidence supporting the Veteran's and his 
representative's assertion that the fibromyalgia is secondary 
to the migraine headaches, it is ultimately probative 
evidence against the claim because it, in turn, relates the 
exacerbation of the migraine headaches (and resulting 
fibromyalgia that followed) to an intercurrent event that has 
occurred long since the Veteran's military service ended - 
namely, a motor vehicle accident.  



Similarly, Dr. S.H. attributed the Veteran's fibromyalgia to 
his right neck and shoulder pain following the 1994 motor 
vehicle accident.  See 38 C.F.R. § 3.303(b) (subsequent, 
isolated manifestations of a chronic disorder are not service 
connected where they are clearly attributable to intercurrent 
causes).  See also Mercado- Martinez v. West, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)).

The Veteran's STRs do not mention any complaints that may be 
associated with fibromyalgia, much less contain a relevant 
diagnosis so as to suggest the fibromyalgia may have predated 
the 1994 motor vehicle accident and resulting exacerbation of 
the migraine headaches.  This, too, is probative evidence 
against this claim.  See Struck v. Brown, 9 Vet. App. 145 
(1996).  There also is no other competent medical evidence, 
including from Drs. W.F. and S.H., suggesting a relationship 
or correlation between the Veteran's fibromyalgia and his 
military service that ended many years, indeed decades, ago.

And so, the Board finds that the record does not establish 
that the Veteran's fibromyalgia is attributable to his 
military service - either directly or as secondary to a 
service-connected disability.  Instead, for the reasons and 
bases discussed, the preponderance of the evidence is against 
his claim, so there is no reasonable doubt to resolve in his 
favor, and his claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

V.  Chronic Fatigue Syndrome Claim

Again, as explained, the first and indeed perhaps most 
fundamental requirement for any service-connection claim is 
there must be competent evidence of the existence of the 
currently claimed disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225 (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there is no valid claim).  

While it is unclear whether the Veteran has chronic fatigue 
syndrome, per se, his private treatment records from Dr. S.H. 
note persistent complaints of malaise and fatigue/premature 
fatigability, beginning in March 1989, so over 23 years 
following the conclusion of the Veteran's military service.  
He also had relevant complaints and diagnoses in 1996, 2000 
and 2001 of lack of energy, malaise, and easy fatigability.  
But he did not serve in the Southwest Asia Theater of 
Operations during the Persian Gulf War, rather, much earlier 
from 1958 to 1965, so partly during the Korean Conflict.  He 
therefore is not alleging the type of chronic 
fatigue syndrome contemplated by the statutes and regulations 
pertaining to undiagnosed illness.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  Only if he had that type of contemplated 
disability would he not in turn need medical nexus evidence 
linking the disability to his military service.  Gutierrez v. 
Principi, 19 Vet. App. 1, 8-9 (2004).  And although, as 
earlier conceded, lay persons are competent to report 
objective signs of illness (such as always being or feeling 
tired or fatigued), mere symptoms, alone, without a diagnosed 
or identifiable underlying malady or condition (outside the 
context of a claim for undiagnosed illness), do not, in and 
of themselves, constitute a "disability" for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), appeal dismissed in part and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that 
pain, alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted).  See 
also Evans v. West, 12 Vet. App. 22, 31-32 (1998).

However, setting aside the question of whether the Veteran 
has the required current diagnosis of chronic fatigue 
syndrome, the Board finds that the competent medical evidence 
of record does not establish that his symptoms, as might 
relate to chronic fatigue syndrome, without regard to a 
specific diagnosis, are in any event associated with his 
military service; and this, in and of itself, is sufficient 
reason to deny his claim.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Just like his claimed fibromyalgia, the Veteran asserts that 
his chronic fatigue syndrome is related to his military 
service in that it is secondary to his migraine headaches.  
See his representative's July 2009 statement.  But, again, 
the migraine headaches are not a service-connected disability 
(for the reasons and bases the Board already discussed).  So, 
even if the record supported this assertion regarding this 
etiological relationship between the chronic fatigue syndrome 
and migraine headaches, it still ultimately would serve as 
evidence against the claim for chronic fatigue syndrome 
inasmuch as the migraine headaches - the precipitant, have 
not been linked to the Veteran's military service.  38 C.F.R. 
§ 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); McQueen v. West, 13 Vet. App. 237 (1999); Velez v. 
West, 11 Vet. App. 148, 158 (1998).

Concerning any possible direct (as opposed to secondary) 
relationship between his chronic fatigue syndrome and his 
military service, the Veteran's STRs are unremarkable for any 
in-service complaints of or treatment for symptoms as might 
related to chronic fatigue syndrome.  This is probative 
evidence against his claim.  See Struck v. Brown, 9 Vet. App. 
145 (1996).  Furthermore, as mentioned, his private treatment 
records from Dr. S.H. note malaise and fatigue beginning in 
March 1989 - so over 23 years following the conclusion of 
the Veteran's military service.  The Federal Circuit Court 
has determined that such a lengthy lapse of time between the 
alleged events in service and the initial manifestation of 
the claimed condition after service is a factor for 
consideration in deciding whether the current condition 
relates back to service.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  Nor is there any other competent 
medical evidence suggesting a relationship between the 
Veteran's asserted chronic fatigue syndrome and his military 
service.



And so, the Board finds that the record does not establish 
that the Veteran has chronic fatigue syndrome attributable to 
his military service - either directly or as secondary to a 
service-connected disability.  Instead, for the reasons and 
bases discussed, the preponderance of the evidence is against 
his claim, in turn meaning there is no reasonable doubt to 
resolve in his favor, and his claim must be denied.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102.  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 
Vet. App. 49, 57 (1991).


ORDER

Service connection for migraine headaches is denied.

Service connection for fibromyalgia is denied.

Service connection for chronic fatigue symptom is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


